Citation Nr: 9912082	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-19 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right leg chemical burn and, if so, 
whether, whether the reopened claim should be granted.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye condition and, if so, whether the reopened 
claim should be granted.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sarcoidosis, secondary to a chemical burn, and if so, 
whether the reopened claim should be granted.

4. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	AMVETS
ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active miliary service from August 11 to 
October 21, 1981.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1. An unappealed rating decision dated June 1995 denied 
service connection for residuals of a right leg chemical 
burn, bilateral eye condition and sarcoidosis, secondary 
to a chemical burn.

2. The evidence added to the record since the June 1995 
rating decision does bear directly and substantially upon 
the specific matter under consideration and does warrant 
reconsideration of the merits of the claims on appeal.

3. No competent medical evidence has been presented to show 
that the veteran has residuals of a right leg chemical 
burn that had its onset in service or is otherwise related 
to service.

4. No competent medical evidence has been presented to show 
that the veteran has a bilateral eye condition or 
sarcoidosis, secondary to a chemical burn, that had its 
onset in or is otherwise related to service.

5. No competent evidence has been submitted to demonstrate 
that the veteran has depression related to her period of 
military service.
CONCLUSIONS OF LAW

1. Evidence received since the June 1995 rating decision is 
new and material; the claims for service connection for 
residuals of a right leg chemical burn, bilateral eye 
condition and sarcoidosis, secondary to a chemical burn, 
are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.302 (1998).

2. The claims for service connection for residuals of a right 
leg chemical burn, bilateral eye condition and 
sarcoidosis, secondary to a chemical burn, are not well 
grounded.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).

3. The veteran has not submitted evidence of a well-grounded 
claim for service connection for depression.  38 U.S.C.A. 
§§ 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence To Reopen Claims of 
Entitlement to Service Connection for Residuals of A 
Right Leg Chemical Burn, Bilateral Eye Condition and 
Sarcoidosis, Secondary to a Chemical Burn

The RO, in a decision dated in June 1995, denied service 
connection for a right leg chemical burn, bilateral eye 
condition and sarcoidosis, secondary to a chemical burn.  The 
RO found at that time that, although the veteran was treated 
for a right leg chemical burn in service, there was no 
evidence of permanent or chronic disability and no evidence 
of a diagnosis of chemical burn when she was examined for 
separation.  Further, the RO found that there was no evidence 
of a bilateral eye condition or sarcoidosis, secondary to 
chemical burn, in service.  The veteran did not appeal and 
the RO's decision was final based on the evidence then of 
record.

The evidence of record at the time of the June 1995 decision 
included the veteran's service medical records.  On a report 
of medical history completed at the time she was examined for 
enlistment into service in July 1981, the veteran checked 
"no" to having eye trouble, indicated that she wore glasses 
and said she was in excellent physical condition.  When 
examined that same day, no eye or lower extremity abnormality 
was reported, her vision was 20/20 in each eye, she was 
observed to have burn scars on her left arm and right buttock 
described as car cigarette lighter burns and was apparently 
found qualified for active duty.  The examination report 
indicates that the veteran was previously rejected for army 
enlistment due to being overweight but an August 1981 
clinical record shows that she was found physically fit to 
undergo recruit training.

Service medical records show that in September 1981, the 
veteran was seen in the clinic with complaints of recent 
swelling from her thigh to right buttock and a burning 
feeling.  The rash resembled an abrasion with erythema and 
edema surrounding the entire area and slight weeping and the 
assessment was rash of unknown etiology.  A subsequent entry 
that day diagnosed cellulitis of right posterior (thigh), 
recent onset, and medication was prescribed.  The veteran was 
seen later that day for right thigh tenderness, according to 
the clinical records.  She was observed to have a spray can 
of "Off" in her cargo pocket over the wound and assessed 
with contact dermatitis, secondary to a spray can of "Off" 
that led to cellulitis.  

The next day, the veteran was seen again in the clinic with 
complaints of a rash on her right posterior thigh for two 
days.  She complained of increased pain and said the rash 
spread.  Examination showed the veteran's thigh was very 
painful to touch with a reddened macular rash behind the 
right thigh covering a large area.  The assessment was rash 
of unknown etiology with a need to rule out early cellulitis.  

An emergency room record, dated the following day indicates 
that the veteran was seen with complaints of great pain and 
tenderness in the posterior aspect of her right thigh for two 
days.  Despite medication, the veteran complained that her 
condition worsened and spread to the buttock area.  
Examination showed that the veteran had a scab-like 
appearance noted with small blisters developing over the 
affected area and much tenderness and pain.  Her left buttock 
area had a scaly appearance with erythema, tenderness and 
discomfort.  The assessment was acute contact dermatitis of 
unknown etiology and the veteran was hospitalized.  

While a separation examination report is not of record, in 
October 1981, the veteran signed a statement indicating that 
she had been examined in the past ninety days and was 
considered physically qualified for separation from active 
service.  The statement further noted that there were no 
defects that would disqualify her from the performance of her 
duties or entitle her to disability benefits from the naval 
service.  

Also of evidence at the time of the June 1995 rating decision 
were private eye institute medical records dated from April 
to July 1994.  They indicate that when initially examined by 
Bradley K. Farris, M.D., a neuro-ophthalmologist, in April 
1994, the veteran gave a history of progressively worsening 
eye problems that started in December 1993 when she 
experienced difficulty reading a computer screen.  The 
veteran said she had a previous false positive test for 
syphilis, although several follow up tests were negative.  
Dr. Farris said the veteran had bilateral mild atrophy that 
contributed to some visual loss and speculated that it may 
have been related to her drug abuse of ten years ago.  The 
impression was bilateral optic nerve atrophy of unknown 
etiology, functional overlay and refractive error.  In a July 
1994 record, Dr. Farris diagnosed a bilateral neuro sarcoid 
with optic neuritis, stable, for which steroid medication was 
prescribed.

The June 1995 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the June 1995 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.

An application to reopen the veteran's claim was received in 
May 1998.  The relevant evidence associated with the claims 
file subsequent to the June 1995 rating action includes 
private medical records, medical literature and the veteran's 
written statements.

Added to the record was a June 1995 statement from the 
veteran indicating that within twelve months after she was 
discharged from active service, she attempted to re-enlist 
and found that her sexually transmitted disease blood work 
had tested false positive, for unknown reasons.

Private treatment records dated, from March 1994 to April 
1998, were also added to the record.  A March 1994 statement 
from William H. Dillion, D.O., indicates that the veteran was 
diagnosed with optic nerve atrophy and was referred to Dr. 
Farris for neuroophthalmic examination.

In a March 1995 statement, Steven R. Grimes, M.D., a neuro-
ophthalmologist diagnosed the veteran with neuro-sarcoid with 
associated bilateral optic neuropathy.

In an April 1995 statement, Charles H. Morgan, M.D., a 
neurologist, indicated that the veteran complained of back 
pain related to a recent fall.  She said the pain was diffuse 
across the low back, radiated into her lower extremities, 
worse on the left than the right.  In her thigh, it was more 
anterior than posterior and radiated to her ankle.  The 
veteran gave a history of having sarcoidosis of the optic 
nerves.  Dr. Morgan speculated that the veteran had 
lipomatosis in her spinal canal, related to the steroid 
treatment for her sarcoidosis.  

In an October 1996 statement, Dr. Farris said the veteran had 
best corrected visual acuity of 20/30 in her right eye and 
20/25 in her left eye.  However, due to constricted visual 
fields, she was legally blind in both eyes.

According to a September 1997 record, Dr. Farris noted that 
in 1993 the veteran developed headaches, photophobia and 
blurred vision.  Diagnostic tests showed an abnormality 
behind her left eye that projected into the brain to some 
degree.  It was an area that could not be easily biopsied and 
the veteran did not recall a biopsy.  She said it was thought 
she had sarcoidosis.  She had a spinal tap but did not recall 
the results and said she had a false-positive VDRL (syphilis) 
test.  The veteran gave a medical history of exposure to 
shrapnel in services.

In a September 1997 statement, Dr. Farris indicated that 
diagnostic test results indicated the veteran probably had a 
granulomatous inflammatory condition of the meninges and 
optic nerves.  Although the veteran had never had a biopsy 
proven sarcoid, that would require a craniotomy with 
significant risk to her.  However, Dr. Farris could think of 
no other disease that would present in such a chronic 
recurrent fashion other than neuro-sarcoid.  

In an October 1997 record, Robert F. Hynd, M.D., phrased the 
veteran's problems as lupus verus sarcoid eye disease, brain 
disease, etc.

Also added to the record is an Internet article entitled 
Sarcoidosis May Be Caused By Unknown Environmental Agent 
(visited May 8, 1998) http://pslgroup.com/dg/246aa.htm.  It 
states that sarcoidosis is the most common form of 
interstitial lung disease and attacks the entire body.  The 
article notes that researchers believed shared environmental 
exposure may lead to the disease that masquerades as other 
diseases such as hepatitis, dermatitis, arthritis, 
tuberculosis and asthma.  The disease is seen predominantly 
in African-Americans and persons of Swedish descent and three 
percent of African-American women risk getting the disease 
sometime during their adult lives. 

In a September 1998 statement, the veteran said sarcoidosis 
could be caused by exposure to pine trees, as found in North 
America, can begin as a rash or skin blemish and can lay 
dormant for a long time.  She maintained that her service 
records were tampered with to contradict her dates of active 
duty service and that she had over ninety days of active 
service at the time of her discharge.

The veteran has asserted that she has residuals of a right 
leg chemical burn and sarcoidosis, secondary to a chemical 
burn, and a bilateral eye condition that had their onset in 
service, although service records showed that the veteran was 
treated for contact dermatitis of unknown etiology.  Further, 
when discharged in October 1981, there was no report of a 
bilateral eye condition or right leg chemical burn.  In fact, 
the veteran signed a statement to the effect that she had no 
physical disabilities that disqualified her from performing 
her duties.

The evidence received since the June 1995 decision consists 
of private medical records, medical literature and the 
veteran's assertions that her eye condition, sarcoidosis and 
right leg chemical burn had their onset during her period of 
military service.  The medical literature, however, is to the 
effect that sarcoidosis masquerades as other diseases such as 
dermatitis, and the 1997 treatment records diagnosed the 
veteran with sarcoidosis and, thus are new and do bear 
directly and significantly on the question of whether a 
bilateral eye condition, diagnosed as neuro sarcoid, and 
residuals of a chemical burn to the right leg, diagnosed as 
contact dermatitis in service, had their onset during service 
and whether sarcoidosis, secondary to a chemical burn, was 
related to service or an incident thereof.  Thus, this 
evidence is new and material and, therefore, reopens the 
veteran's claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a); see Hodge v. West.

Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107(a).  For a claim to 
be well grounded, there must be (1) a medical diagnosis of a 
current disability; (a) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed.Cir. 1977), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of sarcoidosis in 
service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there are characteristic 
manifestations of the disease to the required degree.  Id.  
For the purpose of establishing the presumptive service 
connection of sarcoidosis, a veteran must have served ninety 
days or more during a war period or after December 31, 1946.  
38 C.F.R. § 3.307(a)(1).

The veteran has contended that service connection should be 
granted for residuals of a right leg chemical burn.  The 
record demonstrates that contact dermatitis, secondary to a 
spray can of "Off" in her pants pocket, and contact 
dermatitis of unknown etiology, were diagnosed and treated in 
service, but a right leg chemical burn was not shown on 
separation from service.  Moreover, on private examinations 
after the veteran's separation from service, there was no 
showing that the veteran had residuals of a right leg 
chemical burn.  Furthermore, the veteran has submitted no 
evidence to show that she currently has residuals of a right 
leg chemical burn.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has 
residuals of a right leg chemical burn has been presented.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Further, the veteran has contended that service connection 
should be granted for a bilateral eye condition.  Although 
the evidence shows that the veteran currently has neuro 
sarcoid of the eye, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that her eyes and vision was normal on separation 
from service and the first post service evidence of record of 
optic atrophy is from 1993, more than twelve years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
neuro sarcoid to service or any incident of service has been 
presented.

The veteran has also contended that service connection should 
be granted for sarcoidosis, secondary to a chemical burn.  As 
noted above, a right leg chemical burn was not reported at 
separation from service.  Moreover, although the evidence 
shows that the veteran currently is believed to have 
sarcoidosis, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that at separation the veteran had no defects that would have 
disqualified her from the performance of her duties and the 
first post service evidence of record of sarcoidosis is from 
the mid-1990s, nearly fourteen years after her separation 
from service.  In short, no medical opinion or other medical 
evidence relating the veteran's sarcoidosis to service or any 
incident of service has been presented.

In support of her assertion that sarcoidosis is related to 
service, the veteran offers a medical article indicating that 
the disorder is a result of an unknown environmental agent 
and masquerades as other diseases, such as dermatitis.  
Although on an initial review, the literature appears to 
support the veteran's claim, a close reading shows that it 
does not.  The article is speculative and, at most, does 
little more than propose that it is possible that the 
veteran's contact dermatitis in service represented the onset 
of her sarcoidosis.  However, the article does not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  Such speculation 
is not legally sufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  No medical 
opinion has been submitted to show that the veteran's 
sarcoidosis is related in any way to her period of military 
service, including the contact dermatitis for which she was 
treated in service.  In fact, the medical evidence submitted 
in support of the veteran's claims is to the effect that her 
symptomatology began in 1993, many years after service. 

The veteran has also asserted that her service records do not 
accurately reflect her active duty service and she contends 
that she served more than ninety days of service.  The Board 
notes that on her original claim for benefits (VA Form 21-
526), received at the RO in March 1995, the veteran stated 
that she served from June 10 to October 17, 1981.  However, 
service department records show her verified active duty 
service from August 11 to October 21, 1981.  As the veteran 
had less than ninety days of verified active service, 
presumptive service connection for sarcoidosis is not for 
consideration.  38 C.F.R. § 3.307(a)(1).  Moreover, as 
previously noted, sarcoidosis was first diagnosed many years 
after discharge and no medical opinion related it to service 
or a service-related incident.  The veteran also asserted 
that, within one year of discharge, she attempted to reenlist 
in service, but had a false-positive blood test, was 
disallowed another enlistment and, evidently, contends that 
this is evidence of sarcoidosis manifested within one year of 
service discharge.  However, the Board notes that in April 
1994, the veteran told Dr. Farris that while, she had a false 
positive syphilis test, subsequent follow up tests were 
negative.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports her claims.  The evidence now of record fails 
to show that the veteran has residuals of a right leg 
chemical burn, or a bilateral eye condition or sarcoidosis, 
secondary to a chemical burn, related to service or any 
incident thereof.  Thus, these claims may not be considered 
well grounded.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.  Since the claims 
are not well grounded, they must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).

II. Entitlement to Service Connection for Depression

The veteran is seeking service connection for depression.  
The legal question to be answered, initially, is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If she has not presented a 
well-grounded claim, her appeal must fail with respect to 
this claim and there is no duty to assist her further in the 
development of her claim.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that the veteran's claim is 
not well grounded.




A. Factual Background

On the report of medical history completed at the time of her 
July 1981 enlistment into service, the veteran checked 
"yes" to having attempted suicide, had frequent trouble 
sleeping, depression or excessive worry and nervous trouble 
and stated that she was in excellent health.  In the 
physician's summary, the examiner added that the veteran had 
insomnia and slept only three hours a night, was nervous and 
depressed and had an inferiority complex that was diagnosed 
by her mother's psychiatrist who examined her for 
hyperactivity.  When examined that same day, no psychiatric 
abnormality was reported and, as noted above, she was found 
qualified for service and in August 1981, found qualified for 
recruit training.

Service medical records are entirely negative for complaints 
or treatment referable to depression.  In October 1981, the 
veteran signed the statement that she was physically 
qualified for separation from active duty and there were no 
defects noted that would have disqualified her from 
performance of her duties or entitle her to disability 
benefits from the Naval service.

Post service, a September 1995 private hospital emergency 
room record indicates that the veteran was seen with 
complaints of severe left-sided headache with radiation to 
the left jaw and ears, a medicine taste in her mouth and hot 
flashes.  She had a history of optic neuritis and 
sarcoidosis.  Upon examination, the veteran was anxious and 
stated that she was afraid that she was not going to wakeup 
in the morning secondary to the intensity of the headache.  
The final diagnosis was headache, secondary most likely to 
previous medical conditions of optic neuritis, sarcoidosis 
and anxiety.

Analysis

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of psychoses in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.  For the purpose of establishing the presumptive 
service connection of a psychosis, a veteran must have served 
ninety days or more during a war period or after December 31, 
1946.  Id.; see also 38 C.F.R. § 3.306 (1998).

Every veteran will be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306. 

Initially, the Board finds that there is not clear and 
unmistakable evidence to rebut the presumption of soundness 
at service entrance with respect to the veteran's psychiatric 
health.  Although, she gave a history of suicide attempt and 
described herself as nervous and depressed and diagnosed with 
an inferiority complex by a psychiatrist, there is no record 
of pre-service treatment or other medical evidence 
establishing a diagnosis of depression, or another 
psychiatric disorder, before she began her period of active 
duty.  The Board notes that no psychiatric abnormality was 
evident when she was examined for enlistment into service.  
38 U.S.C.A. § 1111.

That being said, no competent medical evidence to the 
contrary has been submitted to link any current depression to 
the veteran's period of military service.  The veteran has 
contended that service connection should be granted for 
depression.  Although the evidence shows that the veteran 
currently has anxiety, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects no psychiatric abnormality on separation from 
service and the first post service evidence of record of 
anxiety is from 1995, more than fourteen years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
anxiety to service or any incident of service has been 
presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; 
Espiritu, 2 Vet. App. at 494.  See also Harvey v. Brown, 6 
Vet. App. at 393-94.  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports her 
claim.  The evidence now of record fails to show that the 
veteran has depression related to service or any incident 
thereof.  Thus, this claim may not be considered well 
grounded.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.  Since the claim 
is not well grounded, it must be denied.  See Edenfield v. 
Brown, 8 Vet. App. at 390.













ORDER

Entitlement to service connection for residuals of a right 
leg chemical burn is denied.

Entitlement to service connection for a bilateral eye 
condition is denied.

Entitlement to service connection for sarcoidosis, secondary 
to a chemical burn, is denied.

Entitlement to service connection for depression is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

